Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 1 of 11 PAGEID #: 185




                             UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION



OHIO DEMOCRATIC PARTY,

                                   Plaintiff,

        v.
                                                                 Case No. 2:19-cv-3774
                                                                 Judge James L. Graham
FRANK LAROSE, in his official capacity as
Ohio Secretary of State

                                   Defendant.

 PLAINTIFF’S SUPPLEMENTAL MEMORANDUM OF LAW IN SUPPORT OF THEIR
    MOTION FOR TEMPORARY RESTRAINING ORDER AND PRELIMINARY
                           INJUNCTION


    Plaintiff Ohio Democratic Party (“ODP”), submitted a Memorandum of Law in Support of

their motion for a temporary Restraining Order and Preliminary Injunction ( the “Motion”) on

August 30, 2019. This supplement is intended not to repeat the arguments made in that

memorandum, but to draw the Court’s attention to Defendant’s August 30 statement.1 Exhibit A.

Defendant’s statement further shows that Plaintiff is likely to succeed on the merits and shows

that Plaintiff, Plaintiff’s candidates, and Plaintiff’s supporters and members are likely to suffer

irreparable harm if not granted preliminary injunctive relief.




1
 Ohio Secretary of State, Secretary of State’s office issues statement on Democratic Party lawsuit, Aug. 30, 2019,
available at (https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/ (accessed Sep. 3, 2019).

                                                   Page 1 of 6
Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 2 of 11 PAGEID #: 186




   I.       FACTUAL BACKGROUND

         After ODP filed their complaint and Motion in this case, Defendant issued a lengthy public

statement purporting to rebut Plaintiff’s allegations. In the course of Defendant’s statement,

Defendant claimed that his office lacked authority to oversee counties’ voter registration databases

and admitted that Defendant’s office is still discovering and investigating errors in the purge list.

As discussed below, Defendant’s statement further demonstrates the substantial likelihood that

Plaintiff will succeed on the merits, and the high likelihood that Plaintiff, Plaintiff’s candidates,

and Plaintiff’s members and supporters will suffer irreparable harm if Defendant’s September 6

purge proceeds.

   II.      ARGUMENT

            a. Defendant’s statement admits that Defendant has largely ceded oversight of
               the purge process and increases the likelihood that Plaintiff will succeed on
               the merits.

         Defendant’s statement provides a detailed overview of the purge process, including the

assertion that “Ohio is a home-rule state, meaning in this case that the county boards of elections

own and manage their county’s voter registration data.” Id. Defendant further explained that the

counties outsourced maintenance of their voter file to one of four private vendors, who were also

responsible for preparing purge lists, including the list for the upcoming September 6 purge. Id.

Defendant also noted that “[i]t’s important to point out that our office does NOT have the source

data used by the counties.” Id. (emphasis in original). Defendant’s statement demonstrates a

fundamental misunderstanding or ignorance of applicable law and constitutes an admission by

Defendant that he has failed in his duty to maintain Ohio’s voter registration database as required

by 52 U.S.C. § 21083 and Ohio Rev. Code § 3503.15.



                                             Page 2 of 6
Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 3 of 11 PAGEID #: 187




          Ohio’s home rule provisions only apply to municipalities. Ohio Const., Art. XVIII, Sec.

3, 7. Ohio’s constitution explicitly eliminates home rule for counties and provides that “[t]e

General Assembly shall provide by general law for the organization and government of counties.”

Ohio Const., Art. IX, Sec. 1. As part of that legislative authority, the legislature gave Defendant

the authority and duty to oversee the maintenance of the counties’ voter registration databases.

Ohio Rev. Code § 3503.15. This mirrors federal law going back to at least the 2001 Help America

Vote Act, which requires that “each [s]tate, acting through the chief State election official, shall

implement…a single, uniform, official, centralized, interactive computerized statewide voter

registration list defined, maintained, and administered at the State level that contains the name and

registration information of every legally registered voter in the State…” 52 U.S.C. §

21083(a)(1)(A)(emphasis added).

          Defendant’s statement that the counties own and manage the voter registration database

under Ohio’s home rule provision constitutes an admission of Counts 3, 5, and 6 of Plaintiff’s

complaint, and further demonstrate that Plaintiff have a substantial likelihood of success on the

merits.

             b. Defendant’s admission that Defendant is still investigating inaccuracies with
                the purge list further demonstrates there is a high likelihood of irreparable
                harm if the purge is allowed to proceed on September 6.

          Defendant’s August 30 statement also contradicted prior statements that all errors have

been found and resolved. At the end of the statement, Defendant admitted that “[t]he Secretary’s

office is currently investigating concerns about the accuracy of the lists of inactive registrations as

produced by the county boards of elections.” Exhibit A. While Plaintiff applauds the Defendant

for trying to fix his fatally flawed purge list, Defendant cannot claim that all of the errors have

been corrected and no eligible voter remains at risk of being purged, while simultaneously

                                              Page 3 of 6
Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 4 of 11 PAGEID #: 188




continuing to investigate reported inaccuracies.          The fact that Defendant is “currently

investigating” additional errors in the purge list shows that there remains a high likelihood that

eligible voters will be disenfranchised, and that Plaintiff, Plaintiff’s candidates, and Plaintiff’s

members and supporters will suffer irreparable harm as a result of Defendant’s actions.




                                                  Respectfully submitted,


                                                    /s/N. Zachary West
                                                    N. Zachary West (0087805)
                                                    Trial Attorney for Plaintiff
                                                    O’CONNOR, HASELEY, & WILHELM, LLC
                                                    35 North Fourth Street, Ste. 340
                                                    Columbus, OH 43215
                                                    Telephone: (614)208-4375
                                                    west@goconnorlaw.com




                                            Page 4 of 6
Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 5 of 11 PAGEID #: 189




                                CERTIFICATE OF SERVICE
I certify that on September 3, 2019, I filed the foregoing document using the Court’s online-
filing system, which will send a copy of the foregoing to all counsel of record.


/s/N. Zachary West


N. Zachary West, Attorney for Plaintiff




                                            Page 5 of 6
Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 6 of 11 PAGEID #: 190




                           EXHIBIT A




                                     Page 6 of 6
Secretary of State's Office Issues Statement On Democratic Party Lawsuit...   https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/
                Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 7 of 11 PAGEID #: 191

             Skip to Content    Skip to Navigation



                                                                                                      Search



                                   (/)

             Home (/)      Secretary LaRose & the Office (/secretary-office/)           Elections & Voting (/elections/)

             Campaign Finance (/campaign-finance/)             Legislation & Ballot Issues (/legislation-and-ballot-issues/)

             Businesses (/businesses/)         Notary (/notary/)     Records (/records/)       Publications (/publications/)

             Media (/media-center/)

            Home (/) / Media Center (/media-center/) / Press Releases (/media-center/press-releases/)
           / 2019 (/media-center/press-releases/2019/)




           8/30/2019



                                                                                                      Maggie Sheehan
                                                                                                      MSheehan@OhioSoS.gov
                                                                                                      (/media-center/contact-us-
                                                                                                      press-secretary/)
           STATEMENT ATTRIBUTABLE TO SPOKESPERSON MAGGIE                                              (614) 466-2729
           SHEEHAN:
           “We’re proud of providing unprecedented levels of transparency
           into this process, but we won’t ignore the law. When we partnered
           with the NAACP, the Ohio Republican Party, the Urban League,
           church organizations, and labor unions to get voters activated, the
           Ohio Democratic Party stood on the sidelines. Of course a lawsuit


1 of 5                                                                                                                            9/3/2019, 10:29 AM
Secretary of State's Office Issues Statement On Democratic Party Lawsuit...   https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/
                Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 8 of 11 PAGEID #: 192

           is the next step in their tired playbook.”

           BACKGROUND:

           REGISTRATION RESET LIST:
           The Registration Reset list consists of registrations identified by
           county boards of elections as registrations that have been inactive
           for six years, or at least 12 elections. While each registration will
           receive a communication from their county board of elections
           regarding the process for maintaining their registrations’ active
           status, this new initiative partners with community organizations
           across Ohio to find and assist individuals that wish to continue
           their active registration status. Over twenty partners, including the
           Urban League, NAACP, labor unions, multiple church
           organizations, and the Ohio Republican Party have partnered with
           Secretary LaRose in this effort.
           To date, 11,393 of the registrations who received last chance
           notices have become active voters and will not be removed on the
           September 6th deadline.

           APRI SETTLEMENT:
           A settlement was announced on August 29th in the A. Philip
           Randolph Institute (APRI) v. LaRose case regarding the inactive
           voter confirmation notices sent prior to 2016 as part of the
           Supplemental process of general voter list maintenance.

           The settlement continues a practice begun during Secretary of
           State Husted’s administration of allowing persons whose
           registrations were cancelled through the supplemental process to
           vote a provisional ballot, provided that provisional ballot reflects
           the person’s residence address is within the same county as
           where their cancelled registration originated. The state agreed to
           extend the practice begun by Secretary Husted through
           December 31, 2022 for persons whose registrations were
           cancelled between 2011 and 2019 via the supplemental process.

           On June 11, 2018, the U.S. Supreme Court ruled in Husted v.
           APRI that the supplemental process used as a part of Ohio’s voter
           list maintenance program did not violate federal National Voter
           Registration Act of 1993 (“NVRA”). After the Court’s ruling, the
           case returned to the federal trial court to resolve the remaining
           issue in the case – whether confirmation notices sent to inactive
           voters between 2007 and 2015 complied with the notice
           provisions of the NVRA. The Secretary of State’s office has
           consistently maintained in court that these older confirmation
           notices comply with the NVRA’s notice provisions in all respects.



2 of 5                                                                                                                            9/3/2019, 10:29 AM
Secretary of State's Office Issues Statement On Democratic Party Lawsuit...   https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/
                Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 9 of 11 PAGEID #: 193

           Secretary LaRose determined that it made little sense to continue
           to spend taxpayer resources litigating the legality of a form of
           notice that is not used anymore. Thus, the Secretary and the
           Plaintiffs engaged in settlement negotiations to resolve the case
           and reached agreement. The Secretary of State was represented
           in this case by Attorney General Dave Yost.

           CITATION OF LAW:
           codes.ohio.gov/orc/3503.21 (http://codes.ohio.gov/orc/3503.21)

           (A) The registration of a registered elector shall be canceled upon
           the occurrence of any of the following:

                  (7) The failure of the registered elector, after having been
                  mailed a confirmation notice, to do either of the following:
                  (a) Respond to such a notice and vote at least once during a
                  period of four consecutive years, which period shall include
                  two general federal elections;
                  (b) Update the elector's registration and vote at least once
                  during a period of four consecutive years, which period shall
                  include two general federal elections.

           R.C. 3503.21(E) sets forth the timeline of cancellation for the
           elector’s registration identified in R.C. 3503.21(A)(7) and R.C.
           3503.21(B)(2). The elector’s registration must be canceled no
           later than 120 days after the date of the second general federal
           election in which the elector fails to vote or no later than 120
           days after the expiration of the four-year period in which the
           elector fails to vote or respond to a confirmation notice, which
           is later. Thus, pursuant to Ohio law and Directive 2015-09, the
           timeline for cancellation of the elector’s registration identified
           pursuant to the 2015 Supplemental Process could range from
           June 16, 2019 to October 7, 2019. (Four years from June 30,
           2015 plus 120 days. However, according to the Election
           Official Manual, the last date of registration cancellation
           should never be within 30 days of an election)

           October 7, 2019 is one month before the November general
           election. The Secretary felt it was important to give cancelled
           registrations ample time to re-register for the November general
           election. The deadline of which is October 7th, 2019. Thus, the
           deadline of September 6th for cancellation was chosen.

           ACCURACY OF THE LISTS OF INACTIVE REGISTRATIONS
           PROVIDED BY COUNTY BOARDS OF ELECTIONS:

                  Ohio is a home-rule state, meaning in this case that the



3 of 5                                                                                                                            9/3/2019, 10:29 AM
Secretary of State's Office Issues Statement On Democratic Party Lawsuit...   https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/
               Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 10 of 11 PAGEID #: 194

                  county boards of elections own and manage their county’s
                  voter registration data.
                  Each one of those counties utilize a vendor to help them
                  with the management of that data – essentially, the IT
                  behind it all.
                  In Ohio, the 88 counties utilize one of four vendors who
                  support the respective county’s registration information:
                  ES&S, Dims, Triad or Sequoia.
                  Among their responsibilities, the vendors provide counties
                  with directions for how to run queries of data and are leaned
                  upon to provide support for accurate data downloads
                  In the case of the NCOA and Supplemental process, each
                  county used the system provided by their respective vendor
                  to download the voter registration data to identify who
                  should receive a last chance notice, as directed by
                  Secretary LaRose.
                  In addition, they were required to send this list to the
                  Secretary’s office for use in the Registration Reset list. To
                  our knowledge, this is the first time an Ohio Secretary of
                  State has pulled back the curtain on this information and
                  encouraged 3rd parties to engage in the process.
                  It’s important to point out that our office does NOT have the
                  source data used by the counties.
                  The Secretary’s office is currently investigating concerns
                  about the accuracy of the lists of inactive registrations as
                  produced by the county boards of elections.

           IMPORTANCE OF ACCURATE VOTER ROLLS:
           Abandoned registrations have caused significantly inflated voter
           rolls and less accurate registration lists. In 2018 under the
           previous administration, only 3 percent of the nearly 277,000
           registrations who received “last chance” mailings chose to submit
           documentation to continue as an active voter. Earlier this year,
           Secretary LaRose sent a mailing to the remaining abandoned
           registrations and only 0.1 percent of the nearly 265,000
           abandoned registrations chose to re-register as an Ohio voter at
           the same address where they had previously been registered.
           Reasons for registration abandonment could include:

                  Registered individual has moved out of the county or state
                  and failed to notify their previous local board of elections.
                  Registered individual has passed away.
                  Registered individual has chosen not to be active in the
                  voting process.



4 of 5                                                                                                                            9/3/2019, 10:29 AM
Secretary of State's Office Issues Statement On Democratic Party Lawsuit...   https://www.sos.state.oh.us/media-center/press-releases/2019/2019-08-30/
               Case: 2:19-cv-03774-JLG-EPD Doc #: 11-1 Filed: 09/03/19 Page: 11 of 11 PAGEID #: 195

                                                   ###




                                                         Contact Our Office (/secretary-office/contact-our-office/)
                                                          Office Publications (/publications/) Privacy (/privacy)
                                                          State of Ohio (http://ohio.gov)
                              (/)
                                                         (614) 466-2655 | (877) SOS-Ohio (877-767-6446)
                                                         TTY: (614) 466-0562 | TTY Toll-free: (877) 644-6889
                                                         180 East Broad Street, 16th Floor | Columbus, Ohio 43215

                                    (http://get.adobe.com/reader/)



                     Secretary LaRose & the Office (/secretary-office/) Elections & Voting (/elections/)
                                            Campaign Finance (/campaign-finance/)
                    Legislation & Ballot Issues (/legislation-and-ballot-issues/) Businesses (/businesses/)
                 Notary (/notary/) Records (/records/) Media (/media-center/) Accessibility (/accessibility/)




5 of 5                                                                                                                            9/3/2019, 10:29 AM
